Citation Nr: 0839279	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  07-13 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in Tomah, 
Wisconsin


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred at the Aspirus Wausau Hospital on March 17, 2006.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to March 
1993.  In a March 2004 rating decision, the veteran was found 
incompetent to handle disbursement of funds and John A. Lee 
was appointed his custodian for VA benefits.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 2007 decisions by the Medical 
Administration Service (MAS) of the VA Medical Center (VAMC) 
in Tomah, Wisconsin, which, in pertinent part, denied 
entitlement to reimbursement or payment of private medical 
expenses incurred in connection with services rendered to the 
veteran at the Aspirus Wausau Hospital in Wausau, Wisconsin, 
on March 17, 2006.  The VA Regional Office (RO) in Milwaukee, 
Wisconsin, has jurisdiction over the veteran's claims file.

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action, on his part, is required.

As a final preliminary matter, the Board notes that, in an 
April 2008 VA Form 21-4138, the veteran withdrew his request 
for a Travel Board hearing.  See 38 C.F.R. § 20.704(e) 
(2008).


REMAND

The veteran seeks payment or reimbursement for expenses 
incurred in the emergency room at the Aspirus Wausau Hospital 
on March 17, 2006, for treatment of nonservice-connected 
left-sided neck and scalp pain with radiation into the left 
arm.  Specifically, in a March 2007 statement, the veteran's 
case manager on the day in question indicated that he 
telephoned the VAMC where the veteran receives his medical 
care and that the VA nurse insisted that the veteran go to 
the emergency room and refused to see the veteran for any 
type of medical care.  Thus, the veteran claims that the 
treatment at Aspirus Wausau Hospital was authorized by the 
VA, as indicated in his March 2007 Notice of Disagreement 
(NOD).

Initially, the Board notes that all notification action 
needed to fairly adjudicate the veteran's request for 
reimbursement of private medical expenses has not been 
accomplished.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
MAS).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

Here, the claims file reflects that, in a letter dated 
February 22, 2007, the date of the denial of the medical 
reimbursement claims for the veteran's treatment on March 17, 
2006, the VAMC notified the veteran of what information and 
evidence VA would seek to provide and what information and 
evidence he was expected to provide.  However, the VAMC did 
not inform the veteran of what information and evidence is 
necessary to substantiate claims for reimbursement of 
unauthorized private medical expenses under the provisions of 
38 U.S.C.A. § 1725 and its accompanying regulations-
38 C.F.R. §§ 17.1000-17.1008.  This should be done on remand.

Whether treatment was authorized is a factual, not a medical, 
determination.  Similes v. Brown, 6 Vet. App. 555 (1994); see 
38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  The VA Office of 
General Counsel, in response to the question regarding 
"[w]ho has the authority to approve or authorize a request 
for private hospitalization at VA expense under 38 U.S.C.A. § 
1703(a), and what type of action(s) is necessary to 
constitute prior authorization under 38 C.F.R. § [17.54]" 
has indicated that the requirements for obtaining prior 
authorization for private medical expenses are quite 
specific.  In addition to meeting statutory requirements for 
reimbursement, any verbal authorizations must be confirmed in 
writing.  See VAOPGCPREC 1-95 at 8-9 (March 31, 1995).  Thus, 
as a general matter, the admission of a veteran at a non-VA 
hospital at the expense of VA must be authorized in advance.  
38 C.F.R. § 17.54; see also Malone v. Gober, 10 Vet. App. 
539, 541 (1997). 

In the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54.
  
The VA also has a duty to assist claimants in the development 
of facts pertinent to claims and VA must accomplish 
additional development of the evidence if the record 
currently before it is inadequate.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

In the instant case, the VAMC characterized the issue, in a 
conclusory manner, as entitlement to payment or reimbursement 
of unauthorized medical expenses.  (Emphasis added.)  There 
is no evidence of fact finding regarding the claimed 
authorization.  An inquiry must be made regarding the factual 
circumstances surrounding the veteran's contention of a prior 
authorization as this issue is dispositive of the case.  For 
example, under "Insurance Plan Name or Program Name", the 
health insurance claims forms show "VA Medical 
Center/Tomah" or Veterans Admi-Veterans Adm T."  Thus, it 
is unclear to the Board as to what exactly these notations 
are indicative of, if anything.  And, in light of the 
veteran's case manager's statement that the veteran received 
prior authorization from VA, additional development is 
warranted.

With regard to unauthorized treatment for emergency services 
for nonservice-connected conditions in non-VA facilities, the 
Veterans Millennium Health Care and Benefits Act provides 
general authority for reimbursement for the reasonable value 
of emergency treatment furnished in a non-VA hospital 
facility to those veterans who meet nine pre-conditions.  38 
U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  To be eligible 
for payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities, the 
veteran has to satisfy all nine conditions.  Here, the 
veteran's claim was denied based on the third condition, 
provision 38 C.F.R. § 17.2003(c), which requires that a VA or 
other Federal facility/provider was not feasibly available 
and an attempt to use them beforehand would not have been 
considered reasonable by a prudent layperson.  The Board 
finds that MAS' basis for denial is premature as the issue of 
whether treatment was authorized by VA must first be decided.

Accordingly, the case is REMANDED for the following action:

1.  The MAS should send a letter to the 
veteran through his custodian that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

The letter should explain what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate his claims for 
reimbursement of private medical expenses 
under the provisions of 38 U.S.C.A. 
§ 1725.  The letter should indicate which 
portion of the evidence, if any, is to be 
provided by the appellant and which 
portion, if any, VA will attempt to 
obtain on his behalf.  In particular, the 
letter should specifically enumerate the 
nine pre-conditions listed in 38 C.F.R. 
§ 17.1003 and ask the veteran to provide 
any evidence, not already provided, which 
supports his contention that the private 
medical services in question were pre-
authorized by VA.  

The letter should also clearly explain to 
the veteran and his custodian that he has 
a full one-year period to respond 
(although VA may decide the claim(s) 
within the one-year period).

2.  The MAS should obtain any additional 
evidence needed to decide the appeal and 
associate it with the record, to include, 
but not limited to competent evidence of: 
whether any VA or other federal facility 
was available; whether the treatment was 
for emergency care; whether VA pre-
authorized emergency room treatment for 
the veteran at a non-VA hospital, to 
include the Aspirus Wausau Hospital, on 
March 17, 2006 (by obtaining copies of 
any VA medical records and notes 
pertaining to the veteran dated between 
March 16, 2006 and March 20, 2006); 
whether the veteran was financially 
liable to the provider of the emergency 
treatment for that treatment; and whether 
the veteran had coverage under a health-
plan contract for payment or 
reimbursement, in whole or in part, for 
the treatment he received at the Aspirus 
Wausau Hospital.  Documentation of the 
claimed VA authorization should include 
such details as actions taken to receive 
authorization, names of any individuals 
involved, date of authorization, if any, 
and name of the individual giving the 
approval for such treatment.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
MAS should readjudicate the veteran's 
reimbursement claims in light of any 
additional evidence obtained.  If any 
determination remains unfavorable to the 
veteran, then he through his custodian 
should be provided with a Supplemental 
Statement of the Case (SSOC) and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




